                      Case 19-12484-MFW              Doc 94       Filed 12/17/19         Page 1 of 9



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


      In re:                                              Chapter 11

      JUNO USA, LP, et al., 1                             Case No. 19-12484 (MFW)

                        Debtors.                          (Jointly Administered)


        NOTICE OF AMENDED 2 AGENDA OF MATTERS SCHEDULED FOR HEARING
          ON DECEMBER 18, 2019 AT 10:30 A.M. (PREVAILING EASTERN TIME) 3

I.      MATTERS FILED UNDER CERTIFICATE OF NO OBJECTION:

        1.          Application of the Debtors for Entry of an Order Authorizing the Retention and
                    Employment of Chipman Brown Cicero & Cole, LLP as Counsel to the Debtors Nunc
                    Pro Tunc to the Petition Date, filed on November 27, 2019 [Docket No. 46].

               Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern Time). The
                                   Office of the United States Trustee (the “U.S. Trustee”) was given
                                   an extension of time to respond until December 13, 2019 at 5:00
                                   p.m. (prevailing Eastern Time). The Official Committee of
                                   Unsecured Creditors (the “Committee”) was given an extension of
                                   time to respond until December 13, 2019 at 4:00 p.m. (prevailing
                                   Eastern Time).

               Responses Received: Informal comments were received from the U.S. Trustee.

               Related Pleadings:

               A.      Supplemental Declaration of William E. Chipman, Jr. in Support of the Application
                       of the Debtors for Entry of an Order Authorizing the Retention and Employment of
                       Chipman Brown Cicero & Cole, LLP as Counsel to the Debtors Nunc Pro Tunc to
                       the Petition Date, filed on December 10, 2019 [Docket No. 65].




  1     The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s tax identification number,
        are: Juno USA, LP (5772); Sabo One LLC (2759); Juno Oregon LLC (4462); Vulcan Cars LLC (4733); GT Forge,
        Inc. (1093); and Omaha LLC (8656). The mailing address for the Debtors listed above is 74 West Long Lake
        Road, Suite 205, Bloomfield Hills, Michigan 48304.
  2     All amended items are identified in bold.
  3
        The hearing will be held before the Honorable Mary F. Walrath, the United States Bankruptcy Court for the District
        of Delaware, 824 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801. Any person who
        wishes to appear telephonically must contact COURTCALL, LLC at (866) 582-6878.
            Case 19-12484-MFW         Doc 94     Filed 12/17/19   Page 2 of 9



     B.      Omnibus Certificate of No Objection, filed on December 13, 2019 [Docket No. 75].

     C.      Order Authorizing the Retention and Employment of Chipman Brown Cicero
             & Cole, LLP as Counsel to the Debtors Nunc Pro Tunc to the Petition Date,
             entered on December 17, 2019 [Docket No. 84].

     Status: The order has been entered. Therefore, no hearing is necessary.

2.        Debtors’ Motion for Authority to Retain, Employ and Compensate Certain
          Professionals Used in the Ordinary Course of Business, filed on November 27, 2019
          [Docket No. 47].

     Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern Time). The
                         Committee was given an extension of time to respond until
                         December 13, 2019 at 4:00 p.m. (prevailing Eastern Time).

     Responses Received: Informal comments were received from the Committee.

     Related Pleadings:

     A.      Omnibus Certificate of No Objection, filed on December 13, 2019 [Docket No. 75].

     B.      Order Authorizing the Debtors to Retain, Employ and Compensate Certain
             Professionals Used in the Ordinary Course of Business, entered on December
             17, 2019 [Docket No. 85].

     Status: The order has been entered. Therefore, no hearing is necessary.

3.        Debtors’ Motion for an Order Establishing Procedures for Interim Compensation and
          Reimbursement of Expenses of Professionals, filed on November 27, 2019 [Docket No.
          48].

     Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern Time). The
                         Committee was given an extension of time to respond until
                         December 13, 2019 at 4:00 p.m. (prevailing Eastern Time).

     Responses Received: Informal comments were received from the Committee.

     Related Pleadings:

     A.      Omnibus Certificate of No Objection, filed on December 13, 2019 [Docket No. 75].

     B.      Order Establishing Procedures for Interim Compensation and
             Reimbursement of Expenses of Professionals, entered on December 17, 2019
             [Docket No. 86].

     Status: The order has been entered. Therefore, no hearing is necessary.


                                           -2-
             Case 19-12484-MFW         Doc 94      Filed 12/17/19   Page 3 of 9



4.        Motion of the Debtors for Entry of an Order (i) Extending the Deadline to File
          Schedules of Assets and Liabilities and Statements of Financial Affairs, and (ii)
          Granting Related Relief, filed on November 27, 2019 [Docket No. 49].

     Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern Time). The
                         Committee was given an extension of time to respond until
                         December 13, 2019 at 4:00 p.m. (prevailing Eastern Time).

     Responses Received: None.

     Related Pleadings:

     A.      Omnibus Certificate of No Objection, filed on December 13, 2019 [Docket No. 75].

     B.      Order (i) Extending the Deadline to File Schedules of Assets and Liabilities
             and Statements of Financial Affairs, and (ii) Granting Related Relief, entered
             on December 17, 2019 [Docket No. 87].

     Status: The order has been entered. Therefore, no hearing is necessary.

5.        Application of the Debtors for Entry of an Order Appointing Omni Agent Solutions,
          Inc. as Administrative Agent for the Debtor Nunc Pro Tunc to the Petition Date, filed
          on November 27, 2019 [Docket No. 51].

     Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern Time). The U.S.
                         Trustee was given an extension of time to respond until December
                         13, 2019 at 5:00 p.m. (prevailing Eastern Time). The Committee
                         was given an extension of time to respond until December 13, 2019
                         at 4:00 p.m. (prevailing Eastern Time).

     Responses Received: Informal comments were received from the U.S. Trustee.

     Related Pleadings:

     A.      Supplemental Declaration of Paul H. Deutch in Support of Debtors’ Application
             for an Order Appointing Omni Agent Solutions, Inc. as Administrative Agent for
             the Debtor Nunc Pro Tunc to the Petition Date, filed on December 12, 2019 [Docket
             No. 68].

     B.      Omnibus Certificate of No Objection, filed on December 13, 2019 [Docket No. 75].

     C.      Order Authorizing the Employment and Retention of Omni Agent Solutions,
             Inc. as Administrative Agent for the Debtor Nunc Pro Tunc to the Petition
             Date, filed on December 17, 2019 [Docket No. 88].

     Status: The order has been entered. Therefore, no hearing is necessary.



                                             -3-
                   Case 19-12484-MFW          Doc 94     Filed 12/17/19    Page 4 of 9



II.        MATTERS FILED UNDER CERTIFICATION OF COUNSEL:

      6.        Motion of the Debtors for Entry of Interim and Final Orders (a) Authorizing the
                Continued Use of the Debtors’ Cash Management System, (b) Authorizing Continued
                Transfers Among Debtors and Non-Debtor Affiliates, and (c) Scheduling a Final
                Hearing on the Motion, filed on November 19, 2019 [Docket No. 5].

           Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern Time). The
                               Committee was given an extension of time to respond until
                               December 13, 2019 at 4:00 p.m. (prevailing Eastern Time).

           Responses Received: Informal comments were received from the U.S. Trustee.

           Related Pleadings:

           A.      Interim Order (a) Authorizing the Continued Use of the Debtors’ Cash Management
                   System, (b) Authorizing Continued Transfers Among Debtors and Non-Debtor
                   Affiliates, and (c) Scheduling a Final Hearing on the Motion, entered on November
                   21, 2019 [Docket No. 23].

           B.      Notice of Motions and Hearing, filed on November 21, 2019 [Docket No. 32].

           C.      Certification of Counsel Regarding Final Order (a) Authorizing the Continued Use
                   of the Debtors’ Cash Management System and (b) Authorizing Continued Transfers
                   Among Debtors and Non-Debtor Affiliates, filed on December 13, 2019 [Docket
                   No. 77].

           D.      Final Order (a) Authorizing the Continued Use of the Debtors’ Cash
                   Management System and (b) Authorizing Continued Transfers Among
                   Debtors and Non-Debtor Affiliates, entered on December 17, 2019 [Docket No.
                   89].

           Status: The order has been entered. Therefore, no hearing is necessary.

      7.        Motion of the Debtors for Entry of Interim and Final Orders (i) Authorizing the Debtors
                to Pay Certain Prepetition Taxes and (ii) Granting Related Relief, filed on November
                19, 2019 [Docket No. 11].

           Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern Time). The
                               Committee was given an extension of time to respond until
                               December 13, 2019 at 4:00 p.m. (prevailing Eastern Time).

           Responses Received: Informal comments were received from the Committee.

           Related Pleadings:

           A.      Interim Order (i) Authorizing the Debtors to Pay Certain Prepetition Taxes and (ii)
                   Granting Related Relief, entered on November 21, 2019 [Docket No. 28].

                                                   -4-
             Case 19-12484-MFW         Doc 94      Filed 12/17/19   Page 5 of 9



     B.      Notice of Motions and Hearing, filed on November 21, 2019 [Docket No. 32].

     C.      Certification of Counsel Regarding Final Order (i) Authorizing the Debtors to Pay
             Certain Prepetition Taxes and (ii) Granting Related Relief, filed on December 13,
             2019 [Docket No. 76].

     D.      Final Order (i) Authorizing the Debtors to Pay Certain Prepetition Taxes and
             (ii) Granting Related Relief, entered on December 17, 2019 [Docket No. 90].

     Status: The order has been entered. Therefore, no hearing is necessary.

8.        Motion of the Debtors for Entry of an Order (i) Authorizing the Debtors to Reject
          Corporate Apartment Lease Nunc Pro Tunc to the Petition Date and (ii) Granting
          Related Relief, filed on November 19, 2019 [Docket No. 16].

     Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern Time). The
                         Committee was given an extension of time to respond until
                         December 13, 2019 at 4:00 p.m. (prevailing Eastern Time).

     Responses Received: Informal comments were received from the Committee.

     Related Pleadings:

     A.      Notice of Motion of the Debtors for Entry of an Order (i) Authorizing the Debtors
             to Reject Corporate Apartment Lease Nunc Pro Tunc to the Petition Date and (ii)
             Granting Related Relief, filed on November 21, 2019 [Docket No. 36].

     B.      Certification of Counsel Regarding Order (i) Authorizing the Debtors to reject
             Corporate Apartment Lease Nunc Pro Tunc to the Petition Date and (ii) Granting
             Related Relief, filed on December 13, 2019 [Docket No. 78].

     C.      Order (i) Authorizing the Debtors to Reject Corporate Apartment Lease Nunc
             Pro Tunc to the Petition Date and (ii) Granting Related Relief, entered on
             December 17, 2019 [Docket No. 91].

     Status: The order has been entered. Therefore, no hearing is necessary.

9.        Motion of the Debtors for Entry of an Order (i) Authorizing the Debtors to (a) Reject
          Certain Unexpired Leases of Nonresidential Real Property Nunc Pro Tunc to the
          Rejection Date, (b) Abandon Certain Personal Property in Connection Therewith, and
          (ii) Granting Related Relief, filed on November 19, 2019 [Docket No. 17].

     Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern Time). The
                         Committee was given an extension of time to respond until
                         December 13, 2019 at 4:00 p.m. (prevailing Eastern Time).




                                             -5-
              Case 19-12484-MFW        Doc 94      Filed 12/17/19   Page 6 of 9



      Responses Received: Informal comments were received from Madison-OFC One Main
                          Place OR LLC, and WTC Tower 1 LLC (the “Landlords”) and the
                          Committee.

      Related Pleadings:

      A.      Notice of Motion of the Debtors for Entry of an Order (i) Authorizing the Debtors
              to (a) Reject Certain Unexpired Leases of Nonresidential Real Property Nunc Pro
              Tunc to the Rejection Date, (b) Abandon Certain Personal Property in Connection
              Therewith, and (ii) Granting Related Relief, filed on November 21, 2019 [Docket
              No. 37].

      B.      Certification of Counsel Regarding Order (i) Authorizing the Debtors to (a) Reject
              Certain Unexpired Leases of Nonresidential Real Property Nunc Pro Tunc to the
              Rejection Date, (b) Abandon Certain Personal Property in Connection Therewith,
              and (ii) Granting Related Relief, filed on December 13, 2019 [Docket No. 79].

      C.      Order (i) Authorizing the Debtors to (a) Reject Certain Unexpired Leases of
              Nonresidential Real Property Nunc Pro Tunc to the Rejection Date, (b)
              Abandon Certain Personal Property in Connection Therewith, and (ii)
              Granting Related Relief, entered on December 17, 2019 [Docket No. 92].

      Status: The order has been entered. Therefore, no hearing is necessary.

10.        Motion for an Order, Pursuant to Sections 105(a) and 363(b) of the Bankruptcy Code,
           Authorizing the Debtors to Retain Mackinac Partners, LLC as Their Restructuring
           Advisor and Designating Melissa S. Kibler as Chief Restructuring Officer for the
           Debtors Nunc Pro Tunc to the Petition Date, and Approving the Agreement Related
           Thereto, filed on November 27, 2019 [Docket No. 52].

      Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern Time). The U.S.
                          Trustee was given an extension of time to respond until December
                          13, 2019 at 5:00 p.m. (prevailing Eastern Time). The Committee
                          was given an extension of time to respond until December 13, 2019
                          at 4:00 p.m. (prevailing Eastern Time).

      Responses Received: Informal comments were received from the U.S. Trustee and the
                          Committee.

      Related Pleadings:

      A.      Certification of Counsel Regarding Debtors’ Motion Pursuant to Sections 105(a)
              and 363(b) of the Bankruptcy Code, Authorizing the Debtors to Retain Mackinac
              Partners, LLC as Their Restructuring Advisor and Designating Melissa S. Kibler
              as Chief Restructuring Officer for the Debtors Nunc Pro Tunc to the Petition Date,
              and Approving the Agreement Related Thereto, filed on December 13, 2019
              [Docket No. 80].

                                             -6-
                     Case 19-12484-MFW          Doc 94      Filed 12/17/19    Page 7 of 9



             B.      Order Approving the Debtors’ Motion Pursuant to Sections 105(a) and 363(b)
                     of the Bankruptcy Code, Authorizing the Debtors to Retain Mackinac
                     Partners, LLC as Their Restructuring Advisor and Designating Melissa S.
                     Kibler as Chief Restructuring Officer for the Debtors Nunc Pro Tunc to the
                     Petition Date, and Approving the Agreement Related Thereto, entered on
                     December 17, 2019 [Docket No. 93].

             Status: The order has been entered. Therefore, no hearing is necessary.

III.         CONTESTED MATTERS GOING FORWARD:

       11.        Motion of the Debtors for Entry of Interim and Final Orders (i) Authorizing Debtors to
                  Obtain Postpetition Secured Financing, (ii) Authorizing the Use of Cash Collateral, (iii)
                  Modifying the Automatic Stay, (iv) Scheduling a Final Hearing, and (v) Granting
                  Related Relief, filed on November 19, 2019 [Docket No. 14].

             Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern Time). The
                                 Committee was given an extension of time to respond until
                                 December 13, 2019 at 4:00 p.m. (prevailing Eastern Time).

             Responses Received:

             A.      Official Committee of Unsecured Creditors’ Preliminary Objection to the Motion
                     of the Debtors for Entry of Interim and Final Orders (i) Authorizing Debtors to
                     Obtain Postpetition Secured Financing, (ii) Authorizing the Use of Cash Collateral,
                     (iii) Modifying the Automatic Stay, (iv) Scheduling a Final Hearing, and (v)
                     Granting Related Relief, filed on December 13, 2019 [Docket No. 73].

             Related Pleadings:

             A.      Interim Order (i) Authorizing Debtors to Obtain Postpetition Secured Financing,
                     (ii) Authorizing the Debtors to Use Cash Collateral, (iii) Modifying the Automatic
                     Stay, and (iv) Granting Related Relief, entered on November 21, 2019 [Docket No.
                     29].

             B.      Notice of Motions and Hearing, filed on November 21, 2019 [Docket No. 32].

             C.      Debtors’ Statement and Response to the Official Committee of Unsecured
                     Creditors’ Preliminary Objection to Debtors’ Post-Petition Financing Motion, filed
                     on December 16, 2019 [Docket No. 81].

             Status: This matter will go forward on a further interim basis. The Debtors’ request an
                     adjournment of the final hearing until the omnibus hearing currently scheduled for
                     January 21, 2020 at 11:30 a.m. (prevailing Eastern Time).




                                                      -7-
              Case 19-12484-MFW         Doc 94      Filed 12/17/19   Page 8 of 9



12.        Motion of the Debtors for Interim and Final Order (i) Authorizing the Debtors to Pay
           Certain Prepetition Wages and Compensation, (ii) Authorizing the Continuation of
           Employee Benefits Programs, (iii) Authorizing Banks to Honor and Process Checks
           and Transfers Related to Such Employee Obligations, and (iv) Granting Related Relief,
           filed on November 19, 2019 [Docket No. 15].

      Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern Time). The
                          Committee was given an extension of time to respond until
                          December 13, 2019 at 4:00 p.m. (prevailing Eastern Time).

      Responses Received:

      A.      Official Committee of Unsecured Creditors’ Limited Objection to the Motion of
              the Debtors for Interim and Final Order (i) Authorizing the Debtors to Pay Certain
              Prepetition Wages and Compensation, (ii) Authorizing the Continuation of
              Employee Benefits Programs, (iii) Authorizing Banks to Honor and Process Checks
              and Transfers Related to Such Employee Obligations, and (iv) Granting Related
              Relief, filed on December 13, 2019 [Docket No. 74].

      Related Pleadings:

      A.      Interim Order (i) Authorizing the Debtors to Pay Certain Prepetition Wages and
              Compensation, (ii) Authorizing the Continuation of Employee Benefits Programs,
              (iii) Authorizing Banks to Honor and Process Checks and Transfers Related to Such
              Employee Obligations, and (iv) Granting Related Relief, entered on November 21,
              2019 [Docket No. 29].

      B.      Notice of Motions and Hearing, filed on November 21, 2019 [Docket No. 32].

      Status: This matter will go forward.

13.        Motion of Debtors for Entry of an Order Pursuant to Bankruptcy Rule 3003(c)(3) and
           Local Rule 2002-1(e) Establishing Bar Dates and Related Procedures for Filing Proofs
           of Claim (Including for Administrative Expense Claims Arising Under Section
           503(b)(9) of the Bankruptcy Code) and Approving the Form and Manner of Notice
           Thereof, filed on November 27, 2019 [Docket No. 50].

      Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern Time). The
                          Committee was given an extension of time to respond until
                          December 13, 2019 at 4:00 p.m. (prevailing Eastern Time).

      Responses Received: Informal comments were received from the Committee.

      Related Pleadings:     None.




                                              -8-
            Case 19-12484-MFW         Doc 94      Filed 12/17/19   Page 9 of 9



      Status: The Debtors’ are working with the Committee to resolve their informal comments.
              A revised form of order will be submitted prior to or at the hearing.

Dated: December 17, 2019                  CHIPMAN BROWN CICERO & COLE, LLP
       Wilmington, Delaware


                                          /s/ William E. Chipman, Jr.
                                          William E. Chipman, Jr. (No. 3818)
                                          Mark L. Desgrosseilliers (No. 4083)
                                          Mark D. Olivere (No. 4291)
                                          Hercules Plaza
                                          1313 North Market Street, Suite 5400
                                          Wilmington, Delaware 19801
                                          Telephone:     (302) 295-0191
                                          Facsimile:     (302) 295-0199
                                          Email:         chipman@chipmanbrown.com
                                                         desgross@chipmanbrown.com
                                                         olivere@chipmanbrown.com

                                          Counsel to the Debtors and Debtors-In-Possession




                                            -9-
